Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
EXAMINER’S AMENDMENT
The following examiner’s amendment is allowed since the required election was without traverse, thus the following non-elected claim is cancelled. 

   Please cancel claim 11

				Reason for Allowance
Claims 1-10 and 12-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160274300 A1 and US 7203408 B2
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious said cured primary coating (4) having a thickness t1 between 10 microns and 18 microns and an in-situ tensile modulus Emod1 between 0.10 MPa and 0.18 MPa, said cured secondary coating (5) having a thickness t2 between 10 microns and 18 microns and an in-situ tensile modulus Emod2 between 700 MPa and 1200 MPa, wherein said first and second thicknesses and said first and second in-situ tensile moduli satisfy the following equation:


    PNG
    media_image1.png
    21
    702
    media_image1.png
    Greyscale

in combination with the rest of the limitations of the base claim.  
Claim 12 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the primary coating to obtain a cured primary coating (4) with an in-situ tensile modulus Emod1 between 0.10 MPa and 0.18 MPa, " Applying (S3) a secondary coating directly on the cured primary coating (4), with a thickness t2 between 10 microns and 18 microns, " Curing (S4) the secondary coating (5) to obtain a cured secondary coating (5) with an in-situ tensile modulus Emod2 between 700 MPa and 1200 MPa, The preceding steps being performed so that said first and second thicknesses and said first and second in-situ tensile moduli satisfy the following equation:
    PNG
    media_image1.png
    21
    702
    media_image1.png
    Greyscale

in combination with the rest of the limitations of the base claim.  

Claims 2-10 and 13-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /KAVEH C KIANNI/ Primary Examiner, Art Unit 2883